Citation Nr: 1821891	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-11 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1948 to December 1948 and from August 1950 to June 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter was previously before the Board in June 2016 and was remanded to schedule the Veteran for a videoconference hearing.

In November 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is unable to secure or follow any substantially gainful occupation due to his service-connected bilateral hearing loss and degenerative joint disease of the lumbar spine.  See August 2013 VA Form 21-8940.  

The Veteran is service-connected for the following: bilateral hearing loss (rated 40 percent from September 1, 2004), tinnitus (rated 10 percent from September 1, 2004), degenerative joint disease of the lumbar spine (rated 10 percent from September 13, 2010), and hypertrophied tonsils (rated as noncompensable).  Based on the foregoing, the schedular criteria for TDIU are not met.  See 38 C.F.R § 4.16(a).  

The Veteran asserts that his hearing loss has worsened since his last VA examination and he has requested a new VA examination.  See hearing transcript, pp. 4-5, 9.  His last VA audiological examination was in September 2013.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his hearing loss and the impact it has on his ability to secure and maintain substantially gainful employment.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Further, at the Board hearing, the Veteran asserted that there are outstanding VA treatment records not of record.  See hearing transcript, pp. 8-10.  Therefore, all outstanding VA treatment records should be secured on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records from the East Orange VA medical center and Brick community-based outpatient clinic.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral hearing loss.  The claims file must be provided to and reviewed by the examiner.  

In addition to objective test results, including audiometric test results and the Maryland CNC, the examiner should describe any functional and occupational impact of the hearing disability, considering the Veteran's education and occupational experience.  In doing so, the examiner should review all pertinent evidence of record, including the November 2017 hearing transcript and a March 2010 medical record from Dr. Donnelly indicating that because of his hearing deficit and tinnitus, the Veteran cannot substantially participate in the workforce, in particular, in the selling of automobiles and thus, is totally and permanently disabled as a result of his hearing loss and tinnitus and is unemployable.

A fully-explained rationale must be provided.  If the examiner cannot respond to this inquiry without resorting to speculation, he or she should explain why that is so.

3.  After undertaking any other appropriate development, and following completion of the actions above, readjudicate the claim in light of all of the evidence of record.  If the Veteran's combined evaluation does not meet the criteria of 38 C.F.R. § 4.16 (a), refer the claim to the Director, Compensation and Pension Services for extraschedular consideration of.

4.  If TDIU is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




